ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant presses upon us the insufficiency of the evidence to support the conviction.
The record has been again examined in the light of this contention, and we remain convinced that there was sufficient evidence to authorize the trial court’s conclusion of guilt.
Ordinarily if facts be proved from any source which, if believed, would warrant the conclusion of guilt, the evidence is sufficient to support the conviction. Such rule is here applicable.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.